Day, J.
husband and pUea Irust • Susbanif and wife- — We know of no recognized head of equity jurisdiction to which the relief asked can be referred. It is claimed that the transaction creates an implied trust. Nn implied trust usually arises in favor of a purchaser, who pays the money, and takes the conveyance in the name of another. The origin of this trust is the presumption that one who supplies the money intends the purchase for his own benefit rather than for that of another. So that usually, in the absence of all rebutting circumstances, proof that the purchase money was furnished by one and the conveyance made to another, is sufficient to create an implied trust in favor of the former. But where the purchaser stands in the relation of parent or husband to the one in whose name the title is taken, a counter presumption arises. In such case the moral obligation of the parent or husband, to provide for the wife or child, gives rise to a presumption that a conveyance to either is made from motives of natural love and affection, in discharge of this moral obligation. And in such case this latter presumption must be removed, before it can be declared that the estate is held in trust. See Second Story’s Equity, §§ 1202, 1204, and cases cited.
Now in this case no fraud, accident or mistake is shown. No fact is averred showing that the conveyance was not made as a provision for the wife. On the contrary it is distinctly stated that the conveyance was so intended, upon the supposition that she would survive the plaintiff.
The relief is not based upon any misapjarehension of any condition existing when the conveyance was made. It is demanded simply because the death of the wife preceded that of the husband, whereas it was expected she would survive *581him. It is asked because the web of the future has been woven differently from what was anticipated.
. Courts of equity cannot annul contracts for such reasons. So feeble is human judgment, and so great is the mutability of human affairs, that, did courts of equity lay violent hands upon agreements on such grounds, but few would be permitted to stand. In the absence of fraud, accident or mistake, equity leaves parties to-make their own contracts, and permits their enforcement as made. It is not its ■ province, to make for parties such contracts, as the unfolding of events shows they should have made. The demurrer was rightly sustained.
Affirmed.